Title: To James Madison from John Wayles Eppes, 29 June 1813
From: Eppes, John Wayles
To: Madison, James


Dear Sir,
Washington June 29. 1813.
I received a few days before my confinement the enclosed letter from Mr. Richard Dabbs of charlotte covering one for yourself. You will find in his letter to me a request that I would state to you who he is. He is a Baptist preacher in the county of charlotte. A man of excellent private character of good understanding & a very eloquent & influential man in his society. A firm supporter of the administration and a fine republican. Being totally unacquainted with the nature of his application I can say nothing on that subject.
Accept my congratulations on the favorable change in the State of your health. The universal anxiety which has been expressed during your confinement causes me to feel that heart felt satisfaction which arises from a conviction that the attatchment & confidence of your friends remains unshaken notwithstanding the combined pressure of foreign and Domestic foes. Every art has been and will be resorted to in the Senate to defeat the nomination of Mr Gallatin. Hostility to the man influences many—but hostility to the mission is the real and true ground on which the Federalists unite. In the difficulties and embarrassments arising from a state of war they found their hopes of again rising into power. Many of your best friends and among that number myse⟨lf⟩ regret the appointment of Mr. Gallatin. The nomination however having been made we feel a confidence that the purity and rectitude of the motives which produced it will enable you to ma[i]ntain with a firmness not to be shaken by party clamour the unquestioned right of the Executive to pass in review for such an object the whole Talents of the community whether previously appropriated to public employment or not. If the nomination fails (which I do not believe) the Responsibility must fall on those who reject it. If the worst should happen Mr. Gallatin will still be retained in the Treasury from which if he was removed I should feel it as a public calamity. It is indeed on this ground principally that I have regretted his nomination to Russia as under the existing law the vacancy in the Treasury cannot be continued longer than six months and there appears to be no reason to hope that he can complete the object of the Mission & return within that period. With every wish for your speedy & complete recovery I am yours sincerely
Jno: W: Eppes
